Citation Nr: 0003603	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for Raynaud's syndrome 
(previously diagnosed as neurovascular disturbance of hands 
and legs (acrocyanosis)), currently rated as 40 percent 
disabling.

2.  Entitlement to an increased rating for generalized 
anxiety disorder (previously diagnosed as neurocirculatory 
asthenia), currently diagnosed as 10 percent disabling.

3.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (claimed as trouble breathing) as a 
result of full-body exposure to mustard gas or Lewisite.

5.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of bilateral shoulder injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service in the Navy from November 
1943 to February 1944, and in the Army from January to 
October 1945 and from April to November 1946.

This appeal is from April and July 1996 rating decisions of 
the St. Petersburg, Florida, Regional Office (RO).  The 
former decision addressed all of the claims at issue except 
the mustard gas claim, which the latter decision addressed.  
The Board has renamed the disabilities for which the 
appellant seeks increased rating to use the diagnostic 
terminology of the most recent medical examiners, as is 
required by regulation.  38 C.F.R. § 4.27 (1999).

In hearing testimony before the undersigned in October 1999, 
the appellant apparently raised a claim of entitlement to 
service connection for skin cancer.  The matter is 
unadjudicated and is referred to the RO for appropriate 
action.

For reasons explained in the remand appended to this 
decision, the Board defers deciding the increased rating 
issues in this appeal.


FINDINGS OF FACT

1.  The appellant has not presented competent medical 
evidence of a nexus between currently diagnosed degenerative 
changes of the lumbosacral spine and any injury or disease 
incurred in service or a condition noted in service with 
continuity of symptomatology thereafter.

2.  The appellant has presented medical evidence of current 
COPD and has testified that he volunteered for and was told 
he was engaged in mustard gas experiments or training while 
in the service.

3.  The appellant did not have full body exposure to mustard 
gas or Lewisite in service.

4.  Evidence pertinent to the condition of the appellant's 
shoulders presented or secured since June 1947 is not so 
significant, by itself or in conjunction with evidence 
previously of record, that fairness requires reopening the 
claim of entitlement to service connection for bilateral 
residuals of an injury.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for degenerative changes of the 
lumbosacral spine, and VA has no duty to assist the appellant 
to develop facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The appellant has submitted a well-grounded claim for 
service connection for COPD due to full-body exposure to 
mustard gas or Lewisite, and VA has discharged its duty to 
assist him to develop facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.316 (1999).

3.  COPD was not incurred in or aggravated by full-body 
exposure to mustard gas or Lewisite during wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.316 
(1999).

4.  The rating decision of June 1947 denying service 
connection for bilateral shoulder disability is final.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

5.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of bilateral shoulder injury.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The November 1943 physical examination upon entrance into the 
Navy, including a chest x-ray, was essentially negative.  A 
subsequent November 1943 chest x-ray was also negative.  In 
January 1944, the appellant was examined at the United States 
Naval Training Station at Great Lakes, Illinois (USNTS or 
Great Lakes), and found physically qualified for transfer.  
In February 1944, while stationed at the Naval Air Technical 
Training Center, Navy Pier, Chicago (NATTC or Navy Pier), he 
complained of a sore throat and associated symptoms, 
diagnosed upon hospital admission as acute tonsillitis.  His 
had an uneventful recovery.  In February 1944, he was found 
to be under age for service and discharged.  The Navy records 
are without reference to complaints, treatment or diagnosis 
of lumbosacral, pulmonary, or shoulder disorders.

In January 1945 the appellant entered the Army.  His entrance 
examination, in pertinent part, noted hypertrophied tonsils 
not considered disqualifying.  A chest x-ray was negative, 
and there were deemed no disqualifying defects.  At Camp Lee 
in March 1945, the appellant was treated for acute, 
moderately severe pharyngitis.  Physical examination revealed 
a fever and a red throat; the lungs were negative as was the 
remainder of the examination.

At Fort Belvoir in May 1945, the appellant was hospitalized 
with complaints of sore throat with history of sore throats 
and colds for several years.  He was diagnosed with 
infectious tonsillitis of undetermined cause, and he had a 
tonsillectomy.  On two subsequent hospital admissions in May 
1945, the appellant's lungs were clear on physical 
examination.

In October 1945, the appellant was again found to be under 
age for military service, and was discharged.  The separation 
examination was negative as to the lungs, back and the 
shoulders.

In October 1945 the appellant applied for VA disability 
compensation for shoulder pains, which he reported began in 
February 1945.  He reported treatment at the station 
hospitals at Camp Lee in March 1945 and Fort Belvoir in 1945.  
In November 1945 and in March 1946, VA requested the 
custodian of such records to provide the appellant's service 
medical records and clinical records from Camp Lee and Fort 
Belvoir Station Hospitals.  VA received the records in March 
1946.  VA denied service connection for shoulder pains in 
March 1946 and informed the appellant of the decision and of 
his appellate rights by letter dated April 2, 1946.

In April 1946, the appellant again entered the Army.  The 
entrance examination negative as to the back, respiratory 
system and shoulders.

The appellant was hospitalized from May to July 1946 at Camp 
Kilmer for complaints related to his service-connected 
peripheral vascular condition and to a stuffed nose and sore 
throat.  On physical examination the lungs were clear, and 
the bones and joints were essentially negative, without 
swelling or tenderness to palpation or movement.  An 
orthopedic consultation concluded the problems with the lower 
extremities were not orthopedic, but purely circulatory.  An 
abnormal laboratory blood analysis was not explained, but 
resolved in four days except for some leukocytosis.  The 
appellant had an episode of hives, which responded to 
Ephedrine sulfate.  The final diagnosis was peripheral 
vascular disease manifested by pain, mottling of the feet and 
legs, cause undetermined; and acute nasopharyngitis.  The 
nasopharyngitis resolved with treatment.  He was transferred 
to Walter Reed General Hospital for further evaluation of the 
peripheral vascular condition.

A July 1946 Army memorandum shows transfer of the appellant's 
medical records from Camp Kilmer Station Hospital to Walter 
Reed General Hospital.  The appellant was in Walter Reed 
General Hospital from July 11, 1946, to October 8, 1946.  On 
physical examination, the nose and throat were negative, and 
the chest and lungs were clear to percussion and 
auscultation.  While hospitalized, the appellant had 
vascular, psychiatric, ophthalmic, and otolaryngologic (ENT) 
examinations.  He had routine laboratory studies as well as 
studies of skin temperature and basal metabolism.  The final 
diagnoses did not include back, lung or shoulder disorders.

The appellant was transferred to Fort Meade, where he was 
hospitalized from October 30 to November 19, 1946.  Physical 
examination showed mild kyphosis in the upper thoracocervical 
region.  The bones, joints and muscles were negative.  The 
lungs were clear to auscultation and on x-ray study.  
Laboratory studies comprised cold agglutinin, urinalysis, 
serology, and blood.  On admission, it was noted he wore a 
shoulder brace because he had pain in his left shoulder 
during basic training.  The brace was said to give him a very 
abnormal carriage, and he was referred to the orthopedic 
clinic to determine the advisability of continued wearing of 
the brace.  The appellant gave a history of being round-
shouldered most of his life.  The orthopedist opined that the 
shoulder brace was excellent and better than the Army 
provides.  He gave the appellant orthopedic clearance.

On recommendation of a board of medical officers the 
appellant was given a medical discharged from the Army in 
November 1946.  The certificate of disability for discharge 
stated the reason as acrocyanosis, which caused incapacity to 
hike and function in inclement weather.

In November 1946, VA requested service medical and clinical 
records from the appellant's April to November 1946 Army 
service.  Also in November, the appellant filed an informal 
claim for disability compensation for multiple disabilities, 
none of which were disabilities for which he now seeks 
service connection.  In December 1946 the appellant filed a 
formal application for VA disability compensation for 
multiple conditions not including any now at issue.  In 
December 1946, VA received clinical records from Camp Kilmer 
Station Hospital, Walter Reed General Hospital, and Fort 
Meade Regional Station Hospital.  In January 1947, VA 
requested Navy service and medical records and made another 
request for Army records.  In March 1947, VA received 
clinical records from two hospitalization at Fort Belvoir, 
and from admissions at Camp Kilmer Station Hospital, Walter 
Reed General Hospital, and Fort Meade Regional Station 
Hospital.

In April 1947 the RO made two rating decisions based on the 
receipt of additional service records.  Both, in pertinent 
part, denied service connection for shoulder pains.  The 
second April 1947 rating decision was made because the RO 
obtained additional records showing a period of service prior 
to those previously considered.  The notation of service from 
November 1943 to February 1944, which was not on the prior 
rating decisions, shows the RO had received records from the 
appellant's Navy service.  VA notified the appellant in a May 
1947 letter of the disallowance and of his appellate rights, 
stating that the evidence of record did not show treatment in 
service for a shoulder condition.  In June 1947, VA reviewed 
the appellant's case based on service records received since 
the second April 1947 review, confirming and continuing the 
prior decision.  A June 1947 letter notified the appellant of 
the decision and of his appellate rights.

On VA examination in February 1949, the appellant gave a 
medical history and stated his current complaints, all 
related to his circulatory conditions.  The examination form 
bore a printed certification to the effect that the 
appellant's report of medical history and current complaints 
had been read to him, and "the complaints recorded are all 
that I am suffering from, to the best of my knowledge and 
belief."  The appellant signed the certification.  On 
examination, the appellant's respiratory system was normal 
and a chest x-ray showed the lungs were within normal limits.  
Musculoskeletal examination was normal.  The diagnosis was 
acrocyanosis.

On VA hospitalization in April 1950 for complaints about his 
hands and feet, physical examination was essentially 
negative, and a chest x-ray was negative.  It was felt his 
symptoms did not explain the extent of his complaints of 
pain.  He was treated with a right paravertebral block.  It 
was noted he dreaded pain and was uncooperative for a spinal 
block.

In November 1950 VA received additional service medical cards 
and dental cards from the Demobilized Personnel Records 
Branch, St. Louis, Missouri.  It is not discernable which 
these are among those now of record.  The transmittal form 
provided did not indicate that the records were clinical, 
i.e., hospital, records, although the form provided a box to 
check to indicate transmittal of clinical records.

On VA examination in July 1952, the appellant reported the 
private physicians he had seen.  His current complaints 
related to his circulatory condition and his nervous 
condition.  He again signed a certification as to the 
completeness of his current complaints.  On examination his 
respiratory system was normal.  He was negative for 
rheumatism, articular, or muscular findings.  The upper 
extremities were bilaterally symmetrical and normal in 
contour.  There was no pain, tenderness, or swelling around 
any of the joints of either upper extremity, and all motions 
were normal in range and without pain.  The chest was 
symmetrical and normal in contour and respiratory movement.  
The respiratory system was normal.  Chest x-ray showed no 
pulmonary or pleural pathology.

On VA vascular and neuropsychiatric examination in October 
1959, the appellant told the neuropsychiatric examiner he had 
pain in the small of his back.  There was no examination of 
the back or spine.

Following a December 1959 rating action that adjusted the 
disability rating of the appellant's two service-connected 
disabilities, there was a hiatus in communication from the 
appellant regarding any claim for service connection for 
additional disabilities.

In January 1995, the appellant applied for increased 
disability ratings and for service connection for 
unidentified disabilities.  In February 1995, the RO 
requested certain evidence from the appellant pertinent to 
his claims: time, date, and place of incurrence or 
aggravation of the claimed disabilities; contemporaneous 
military unit designation, dates and places of treatment in 
service; statements from persons with whom he served who have 
knowledge of the incurrence or aggravation of a disability, 
with name, rank, serial number, what was observed, and their 
relationship with the appellant; and statements from family 
members or others with direct knowledge of his disabilities, 
with descriptions of their observations.  The RO also 
requested evidence of treatment since service for any claimed 
disabilities.

In a statement dated March 30, 1995, the appellant reported 
that while he was a patient in Walter Reed Hospital in 
"March or April 1945," [sic] "three guys" in officer's 
uniform and not dressed as doctors used force to inject a 
serum into his spine, which they said was an "illegal 
experiment."  He stated that a large needle hit a bone in 
his spine, and he has had pain and back problems ever since, 
for which different doctors had treated him over the years.  
He stated he has been unable to find any record of the 
treatment.

In one of two statements dated April 11, 1995, the appellant 
reported that he had sustained injury of his lungs in 
service, or had breathing problems ever since service.  He 
reported participating in mustard gas drills at Camp Lee, 
Fort Belvoir, and Camp A.P. Hill.  He said he had to go 
through buildings rigged for mustard gas or Lewisite numerous 
times.  He stated that after they (the participants) were 
inside, they were made to take off their gas masks and 
ponchos to see if they could stay in there for 30 seconds, 
eventually working up to two minutes.  He reported that the 
doctors said he had a bad set of lungs.  He said that the 
second time he complained of breathing problems, at Camp Lee 
in February 1945, they took him "in the back" and gave him 
a tonsillectomy.  They said he would be able to breathe 
better after the gas drills, but he had had a breathing 
problem and trouble clearing his throat ever since.

In the other April 11, 1995, statement, the appellant related 
an incident of late December 1943 in which he encountered a 
friend and his friend's girlfriend in a Cincinnati, Ohio, 
train station while he was in transit to his Navy duty 
station at Navy Pier.  He left them for several minutes.  
Upon his return, his friend was gone, taken by the Shore 
Patrol (SP), the girlfriend said.  The appellant went to the 
SP office in the train station to inquire about his friend.  
While he was talking to one SP, another came behind him and 
beat him on both shoulders with a billy club, hitting him 
four or five times and knocking him to the ground.  After 
explaining the reason for beating him, the SPs let him go.  
Upon arrival at his duty station, he spent several days in 
sick bay where he was treated with Seconal or Phenobarbital.  
He stated his shoulders had hurt ever since.  He also stated 
he had recently attempted to locate his friend without 
success.  Additionally, the appellant reported that he had 
mustard and Lewisite gas training in the Navy at Great Lakes 
Naval Training Station in November and December 1943.

In a May 1995 statement, one of his daughters, age 41, 
reported she had been aware of the appellant's disabilities 
for as long as she could remember.  Among the most noticeable 
were severe back pain, heavy breathing, and trouble with any 
movement of the shoulders.

In a May 1995 statement, the appellant's wife reported she 
met the appellant in 1946, and he had a bad cough at that 
time.  She reported he saw doctor C.E. King in the late 1940s 
for the ailments the appellant had described, but Dr. King 
was now dead and his records destroyed.  She reported the 
appellant had seen many other doctors, mostly on an emergency 
basis, and she and the appellant had not kept records.  She 
reported the appellant always had trouble breathing, that he 
could never lie on his right shoulder because of pain, and 
that he screamed in bed because of back pain.  She stated the 
many doctors he had seen were all dead.

In June 1995, two of the appellant's sons and another 
daughter submitted statements to the effect that each knew 
the appellant to have each of the conditions for which he 
claimed service connection for as long as the son or daughter 
could remember.  One son, who identified himself as the 
oldest of the appellant's children, gave his birth date as in 
May 1948.  The other son, age 35, described a traction device 
the appellant had rigged above his bed to treat his back 
problem.

In September 1995, the RO received VA outpatient records from 
Haley VA Medical Center (VAMC).  November 1994 VA x-ray 
studies for complaints of right shoulder and low back pain 
since the 1940s showed mild hypertrophic changes in the 
acromioclavicular joint of the right shoulder and 
degenerative changes of several different types in the lower 
spine from the L3 to the S2 vertebrae.  A March 1995 record 
noted back pain and a history of exposure to mustard gas.  An 
undated outpatient record indicated that the appellant 
reported past care by private medical doctors for his low 
back and right shoulder; he was treated under workers 
compensation, and had back x-rays in the 1960s.  The 
assessment was suspect degenerative joint disease of the back 
and of the right shoulder.

In October 1995, the appellant requested a complete copy of 
his VA claims folder.

In January 1996, the RO informed the U.S. Army Chemical and 
Biological Defense Agency (CBDCOM) of the appellant's claim 
based on exposure to mustard gas or Lewisite in 1945 and 1946 
and requested verification of the appellant's exposure.  In 
February 1996, CBDCOM, Historical Division, described the 
type of information it needed to assist in locating 
information pertinent to the appellant's claimed chemical 
exposure.  Subsequently, in February 1996, the RO requested 
the appellant to provide information as listed and described 
in the CBDCOM letter.

On VA examination in February 1996, the appellant reported 
that he was exposed to mustard gas in 1945, and that his 
medical problems were related to that exposure.  The examiner 
noted there was no medical history of pulmonary disease.  He 
gave a history of back pain.  The diagnoses pertained to 
matters not addressed in this decision.

In March 1996, the appellant responded to the RO's February 
1996 request for information regarding his exposure to 
mustard gas.  He reported exposure in May 1945 at Fort 
Belvoir.  He identified his unit to the company level, and he 
described his dress, the building used for the exercise, the 
appearance of fumes in the building, and the illness and 
medical treatment of the participants upon completion of the 
test or experiment.

In April 1996 the RO sent a copy of the appellant's March 
1996 statement to CBDCOM, again requesting verification of 
the appellant's participation in testing.

In April 1996 the RO obtained private medical records of 
April 1967 from Tampa General Hospital.  They revealed the 
appellant was admitted for complaints of chest pain, fever, 
and chills and treated for contusion of the chest wall with 
superimposed right lobar pneumonia, multiple rib fractures 
and small left pleural effusion and pneumothorax.  He had 
been treated in the emergency room four days previously after 
he sustained multiple injuries in a motor vehicle accident 
while driving a racecar at Golden Gate Speedway; he collided 
with another racecar and was thrown into the steering wheel.

An April 1996 letter from Walter Reed Army Medical Center 
informed the appellant it did not have the medical records he 
had requested.  It referred him to Commander, ARPERCEN, to 
retrieve military medical records more than five years old.

On May 1, 1996, the RO mailed the appellant a copy of his 
entire VA claims folder, including all of his service medical 
records.

In a May 1996 report, CBDCOM stated it could not assist VA in 
researching the appellant's claim, as it had no information 
that identified the appellant or that mustard agent testing 
took place at Fort Belvoir.  The responding Historical 
Officer opined that the appellant's description of events 
sounded like tear gas (chlorine) testing, which was often 
part of basic and subsequent training.  She described the 
usual facilities and procedures for such training, including 
the removal of gas masks, and common side effects.

In August 1996, the appellant requested and the RO provided a 
copy of service medical records of 1946 from Walter Reed 
General Hospital.

In October 1996, the appellant submitted a copy of an October 
1995 statement by a person who reported he was ordered to 
participate in a mustard gas experiment at Fort Belvoir in 
1945.  He described the procedures, effects of the gas on the 
participants, who were ordered to remove their gas masks, and 
the effects on the men subsequently.  He reported he now has 
health problems related to that exposure.  The appellant also 
submitted a copy of an August 1945 memorandum from Army 
Forces Service Training Center, Fort Belvoir, showing the 
release from the listed organizations upon completion of 
training of the listed service members and their attachment 
to the unit indicated.  The appellant's name and the lay 
affiant were listed service members.

In October 1996, the appellant requested to examine his 
claims folder at the RO.  In January 1997, he requested a 
second look at his claims folder.

In February 1997, the appellant submitted a January 1997 
letter from the Department of the Navy, Naval Research 
Laboratory (NRL), responding to his January 1997 request for 
documents pertaining to his involvement in World War II 
chemical warfare tests at Great Lakes.  NRL reported it only 
had records on naval servicemen who participated in chemical 
warfare tests conducted at NRL in Washington, D.C.

In July 1997, the appellant requested a copy of everything in 
his VA file.

On VA outpatient examination in July 1997, the appellant 
complained of left shoulder pain for 50 years.  He reported 
being clubbed while in the service.  He said he did not know 
if it was fractured and that he had never had it x-rayed.  
Examination revealed nearly full range of motion with 
crepitus.  The assessment was chronic arthralgia.

In August 1997, a U.S. congressman submitted copies of 
correspondence provided him by the appellant.  In an October 
1996 letter to the National Personnel Records Center (NPRC) 
(Military Personnel Records), the appellant requested "day 
records" or any other records that confirmed his 
participation in mustard gas training at Great Lakes Naval 
Training Station in November and December 1943.  In a 
February 1997 letter to another U.S. congressman, the 
appellant alleged that the Navy had informed him that "these 
records" do exist and that NPRC should have them.  In a July 
1997 letter, the NPRC reported that the appellant's records 
at NPRC contain no documentation of his exposure to toxic 
gases or chemicals.  The appellant was referred for Navy 
records to Military Reference Branch, National Archives, 
Washington, D.C.

In August 1997, the RO sent the appellant a copy of his 
claims folder.

On VA chest x-ray in September 1997, there were 
calcifications in the right hilum and a small calcification 
in the right lower lobe probably representing a granuloma.  
There was moderate bilateral pulmonary emphysema.  The 
impression was chronic obstructive pulmonary disease; no 
acute pulmonary process.

In November 1997 the appellant had a VA intravenous 
pyelogram, which incidentally showed significant spondylosis 
throughout the visualized lumbar spine.

In October 1997, the appellant reported to the RO that 
certain records previously in his claims folder and copies of 
those records in his possession were now missing from his 
claims folder, from his home, and from a DAV (Disabled 
American Veterans) office where he had sent copies.  The 
records were those of the spinal injection administered at 
Walter Reed and those from Camp A.P. Hill.  The RO assured 
the appellant in November 1997 that it had no records other 
than those sent him in August 1997.  In a telephone 
conversation of December 1997 (memorialized in a report of 
contact), the RO assured the appellant that careful review of 
his records showed them to appear intact.

In a February 8, 1998, statement, the appellant averred that 
VA and service medical records previously in his possession 
had disappeared from his home and multiple other places he 
had left copies.  He reported the missing records confirmed 
the use of an experimental serum in his spine at Walter Reed 
in August 1946 in exchange for a 30-day furlough.  He also 
reported that Navy medical records and records from Camp A.P. 
Hill were missing.

In March 1998, the congressman submitted additional 
correspondence by and to the appellant.  In February 1998, 
the appellant wrote to the Department of Defense Manpower 
Data Center (DMDC) and to the U.S. Army Material Command 
seeking documentation of his participation in mustard gas 
experiments or testing at Camp Lee, Fort Belvoir, Camp A.P. 
Hill, and Great Lakes NTS.  He wrote to National Archives, 
Military Reference Branch, for confirmation of mustard gas 
exposure at Great Lakes, and to Walter Reed Army Medical 
Center, Special Actions Branch, for documentation of the 
spinal injection previously alleged.  DMDC responded in March 
1998, telling the appellant that his name was not in the 
database of confirmed or possible exposures to mustard gas or 
Lewisite.  He was advised that such testing was not performed 
at Camp Lee, Camp A.P. Hill, or Fort Belvoir, and that such 
testing at Great Lakes NTS occurred in 1945, well after he 
separated from naval service in February 1944.  DMDC 
described standard chemical warfare defense training and 
enclosed a description of three standard training scenarios.

In an April 1998 letter to DMDC, the appellant averred that 
he had attempted to find several hundred men from a list of 
those in the hospital at Fort Belvoir when he was there, and 
that he had tracked down five, but had found none alive in 
the past two years.  He provided the name and address of one 
of the five, who had since died, and the names, addresses, 
and phone numbers of three others, who he indicated had 
either also participated in the mustard gas activity or had 
been in the hospital at Fort Belvoir with him at that time.

In May 1998 the appellant submitted a copy of an August 1946 
laboratory report of blood analysis from Walter Reed General 
Hospital not previously in his claims folder, which he 
averred showed a change in his white blood cell count before 
and after the administration of the alleged serum injection.  
The items highlighted by the appellant show his red blood 
cell count and his white blood cell count.

A February 1999 letter from the U.S. Army Center for Health 
Promotion and Preventive Medicine, Medical Health Physics 
Program (MHPP), responded to the appellant's October 1998 
inquiry to the Secretary of the Army regarding toxic gas 
exposure.  The MHPP reported its action to obtain the 
appellant's service records from NPRC and its findings to 
date regarding toxic gas exposure.  

Regarding exposure at Great Lakes during his Navy service, no 
reference to possible chemical exposure could be found.  His 
records did not reflect that he received the standard 
chemical warfare training.  The appellant was advised that 
experimentation using blister agents, such as mustard gas, 
occurred at Great Lakes in 1945.  MHPP contacted the NRL 
staff member who the appellant alleged had confirmed his 
participation in mustard gas testing, who affirmed that she 
maintained a list of personnel exposed only at NRL.  She 
could not recall anything she may have said regarding the 
appellant's name being on a list, nor could she think of any 
list she would not have been able to give him.  The NRL staff 
member and MHPP checked other known lists of participants in 
Navy and Army blister agent testing, respectively, and did 
not find the appellant's name.

Regarding Army exposure, the MHPP said there were two 
possible types of exposure.  The first type was standard 
chemical and biological training, and the second type was 
experimental (research).  The first type of exposure, also 
called occupational exposure or "gas chamber" training, 
would have involved tear gas or chlorine gas, and it would 
have been consistent with the training orders the appellant 
provided, but no record of such training was in the material 
the appellant had provided.  In addition, the appellant might 
have been exposed to a blister agent, such as mustard gas, 
during his initial training.  This exposure, however, would 
have consisted of having a diluted blister agent dabbed on 
the forearm in an area smaller than a quarter.  

With respect to the second potential type of exposure to 
chemicals or toxic gases, the Army had no documentation that 
any experiments with mustard gas were performed at any of his 
duty stations during the time he served at them.  There was 
also no reference to chemical exposure in any of the records 
the appellant had provided them.

The MHPP referred the appellant to the Defense Manpower Data 
Center, Office of Chemical Weapons Exposure, for further 
investigation of Navy records.  The MHPP also referred the 
appellant to National Archives, Military Reference Unit.  
Finally, the MHPP stated that its findings thus far, although 
not documenting exposure, were not a conclusion he had not 
been exposed.  Investigation was ongoing, and a final letter 
from the Assistant Secretary of the Army was pending.

In October 1999, the appellant and his wife testified at a 
hearing before the undersigned.  The appellant reiterated his 
account of being beaten on the shoulders in December 1943.  
He said he reported to sick bay upon arrival at his 
destination, and was treated over night with medicine for his 
nerves; he had no x-rays and no treatment of his shoulders 
other than in the Navy.  He said they had hurt ever since, 
his right more than his left.  He said he wore a shoulder 
brace in the Army because he hurt his shoulder picking up 
stuff, and that he went to "sick bay" at Camp Kilmer, where 
the orthopedist fit him with a brace.  He reported he was 
discharged because a superior officer saw his brace shoving 
through his shirt.  He said VA had x-rayed his shoulders and 
told him they were crippled.  He stated no doctor had ever 
reviewed his service medical records and said his current 
condition was related to his service.  He said he wore the 
brace for years after service and he never saw a doctor for 
his shoulders.

Regarding his back, the appellant reported his current 
diagnosis of degenerative changes of the lumbosacral spine.  
He stated three doctors put him in a straight jacket and 
stood on him to inject serum into his spine.  He said the 
record of it was gone, but his wife, service officer, and 
doctor had read it.  He said he had never had any treatment 
for his back, but had made a traction device at home.  He 
said the doctors that had treated him were all dead, and 
their wives had said that the records were destroyed after 
five years.  He said he first saw a doctor for his back in 
the 1950s or 1960s, but that he was dead and the records were 
destroyed.  His wife identified two doctors by name and 
affirmed that they were both dead.  He stated that no doctor 
had said the current degenerative changes were related to the 
incident in service, nor had any doctor looked at his records 
to determine if there existed a relationship between service 
and his current condition.

Regarding a lung condition resulting from exposure to mustard 
gas, the appellant averred he had volunteered for mustard gas 
testing and had signed a card to that effect as well as a 
logbook every time he left the gas chamber.  He reported 
exposure at least six times to what he was told was mustard 
gas.  He described the testing procedure, the clothes worn, 
the equipment, and the medical treatment afterwards.  He 
reported several of his attempts to obtain confirmatory 
documents from various military and other government 
agencies.  He reported that after his first exposure at Great 
Lakes, he was exposed at Camp Lee, and then at Fort Belvoir.  
The appellant stated that he had directed inquiries to every 
agency he had been informed of by the Army Medical Health 
Physics Program at Aberdeen [Maryland].

In summation, the appellant's representative stated that the 
record contained a military clinical record that the Army 
issued a shoulder brace, and current evidence of a shoulder 
condition, but there was no evidence of a nexus between the 
two.  He requested that the Board remand the case to obtain 
an orthopedist's opinion about a nexus.  He also requested 
that VA contact the MHPP to follow up on the February 1999 
preliminary report.  Finally, the representative requested 
the record be held open for 30 days to permit him and the 
appellant to review several hundred pages of correspondence 
between the appellant and various government agencies and 
select which to submit in support of the appeal.  The request 
to hold open the record was granted.

In November 1999, the appellant submitted additional 
materials in support of his claim and a signed waiver of his 
right to have those materials reviewed initially by the 
regional office.

In a November 1999 statement, the appellant's wife reported, 
in pertinent part, that on May 1, 1996, the appellant 
received medical records from a congressman, including a 
report from Walter Reed General Hospital, dated August 1946, 
with details about injecting a serum into the appellant's 
spine.  The record went missing a week after its receipt and 
no effort had succeeded in obtaining a replacement.

In addition to duplicates of correspondence described above, 
the materials contain many of the letters to which agency 
responses described above had responded, and correspondence 
not previously of record.  The correspondence, to several 
Navy, Army, Department of Defense and civilian agencies 
essentially requests documentation of the appellant's 
participation in mustard gas experiments, testing, or 
training at one or more of the times and places noted above.  
The responses from the several agencies variously report the 
agency had no information about the appellant's participation 
in mustard gas testing, and several report that no such 
activity was performed at the places of which the appellant 
inquired or at the time of which the appellant inquired.  A 
March 1996 letter from NPRC stated that it did not have 
records necessary to respond to the appellant's inquiry, and 
had they been at that facility on July 12, 1973, they were 
probably burned in a fire of that date.

II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  VA 
will have such a duty where it is on notice of the possible 
existence of pertinent evidence that could well ground a 
claim (discussed below) that is not well grounded.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); Graves v. Brown, 8 Vet. App. 
522, 525 (1996) (principal announced in Robinette applies in 
actions to reopen previously denied claims).

The potential availability of evidence is a central element 
of both the back and the lung claims in this case.  The 
record reveals a comprehensive awareness on the part of the 
appellant of the evidence necessary to complete his 
application for benefits or otherwise well ground his claims.

The February 1995 RO letter requested evidence of treatment 
since service for the disabilities for which the appellant 
seeks service connection.  Thus, appellant was informed to 
submit evidence regarding the private treatment and workers 
compensation treatment he received for his back that he 
reported to a VA outpatient examiner.  Moreover, in light of 
his repeated denials of the availability of any private 
treatment records, for example in his April 1995 statement, 
the Board finds VA has no duty to inform him further to 
submit private treatment records.

In short, VA has comprehensively notified the appellant of 
the evidence necessary to establish a well-grounded claim for 
each of the disabilities for which he seeks service 
connection.  He has demonstrated a thorough awareness of the 
lack of certain evidence and a diligent pursuit of such 
evidence.  VA has no duty in this case to forestall final 
resolution of the appeals to inform the appellant to submit 
any evidence.  See 38 U.S.C.A. § 5103(a) (West 1991).

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  A claim may 
also be well grounded, after meeting the first requirement, 
on evidence that a condition was noted in service, evidence 
of continuity since service of symptomatology of that 
condition, and medical evidence of a nexus between the 
current disability and the continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Once a claim is well grounded, VA has a duty to assist a 
claimant to develop facts in support of his claim.  
38 U.S.C.A. § 5107(b) (West 1991).  The duty to assist, and 
the requirements to consider the doctrine of reasonable 
doubt, and to explain the reasons and bases for a decision 
are heightened when service records are presumed missing or 
destroyed.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, 
as the duty to assist attaches only once a claim is well 
grounded, Morton v. West, 12 Vet. App. 477 (1999), the 
alleged absence of service records does not trigger a 
heightened duty to assist.  Likewise, the absence of service 
records does not entitle the appellant to a heightened 
"benefit of the doubt."  Id.  The Board's heightened 
obligation to explain its reasons and bases for a decision 
arising from the absence of service records is 
distinguishable, because the requirement to articulate 
reasons and bases for its decisions is triggered only by the 
satisfaction of prior conditions required by law.  See 
38 U.S.C.A. § 7104(d)(1) (West 1991).

A.  Degenerative Changes of the Lumbar Spine

The September 1997 VA x-ray report and the November 1997 
intravenous pyelogram report are competent medical evidence 
of current degenerative changes of the lumbar spine.  There 
is no medical evidence of the incurrence of degenerative 
changes of the spine in service.  The appellant's report of 
an injury to his spine inflicted upon him at Walter Reed 
General Hospital must be presumed truthful for purposes of 
determining whether the claim is well grounded.  Robinette, 8 
Vet. App. 69.  Thus, for the purpose of determining whether 
the claim is well grounded, the appellant's case is not hurt 
by the absence of the alleged service medical record.

However, the appellant has not presented any competent 
medical evidence of a nexus between the injury in service and 
the current degenerative changes in his lumbar spine.  Such a 
relationship is a medical determination about which the 
appellant's lay opinion is not evidence, because such an 
opinion requires medical expertise and is beyond his 
competence as a lay person.  Espiritu, 2 Vet. App. 492.  
Significantly, his October 1999 testimony that no doctor had 
said that the current degenerative changes of his lumbosacral 
spine were related to the injury in service is directly 
adverse to his claim.  A claim cannot be well grounded on 
adverse evidence.  Cf. Villalobos v. Principi, 3 Vet. App. 
450 (1992) (evidence adverse to a claim cannot be new and 
material).  Thus, this claim is not well grounded, because it 
lacks evidence of a nexus between incurrence in service and 
current disability.  Epps, 126 F.3d at 1468.

Alternatively, the appellant's testimony of the injury in 
service could be liberally taken as evidence of a condition 
noted, by him, during service.  Savage, 10 Vet. App. at 496-
7, to the extent that the condition to be noted to well 
ground his claim is the injury, not the degenerative changes.  
His March 1995 statement of having back problems ever since 
for which various doctors had treated him is not evidence of 
continuity of symptomatology, because the appellant did not 
identify any symptoms.

The May 1995 statement by the appellant's wife provides 
evidence of continuity of symptomatology from the time they 
met during the month after his separation, again liberally 
interpreting the meaning of her statement that the appellant 
had back pain and sought treatment for "the ailments he has 
been describing."  His several children's statements are not 
evidence of continuity of symptomatology with a condition 
noted in service, as none proffer an observation predating 
his or her birth, which is acknowledged by each to be two or 
more years after the appellant's separation from service.  
Alternatively, the appellant's statement in the VA outpatient 
record of back pain since the 1940s may be taken as evidence 
of continuity of symptomatology.

However, the appellant has presented no competent medical 
opinion of a nexus between the current degenerative changes 
and the continuity of symptomatology.  His hearing testimony 
is adverse to his claim in this context as well.  Absent 
competent medical evidence of a nexus between the current 
disability for which he claims service connection and the 
symptomatology continuous with the condition noted in 
service, the claim is not well grounded.  Savage, 10 Vet. 
App. at 497-98.

The appellant has not presented a well-grounded claim for 
service connection for degenerative changes of the lumbar 
spine.  Absent a well-grounded claim, VA has no duty to 
assist the appellant to develop facts pertinent to a claim, 
Morton v. West, 12 Vet. App. 477 (1999), and the Board does 
not have jurisdiction to adjudicate the claim on the merits.  
Boeck v. Brown, 6 Vet. App. 14 (1993).

B.  COPD due to Mustard Gas

1.  Well Groundedness

The appellant has presented competent medical evidence of 
COPD and emphysema.  Both are among the diseases for which a 
veteran who had full body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service is 
presumed incurred in service.  38 C.F.R. § 3.316(a)(2) 
(1999).  The appellant's April 1998 letter to DMDC and his 
hearing testimony about exposure to mustard gas in service, 
including that he had volunteered for such activity and was 
told by superiors that he was so engaged, is presumed true.  
It is evidence of his exposure for the limited purpose of 
determining whether the claim is well grounded.  Robinette v. 
Brown, 8 Vet. App. at 75-76.  Consequently, by operation of 
the regulatory presumption, the nexus is presumed, and the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Duty to Assist

Once a claimant has presented a well-grounded claim VA has a 
duty to assist the claimant "in developing the facts 
pertinent to the claim."  Id.  The record in the appellant's 
case has been exhaustively developed.  In addition to VA's 
efforts to obtain documents corroborating the appellant's 
exposure to mustard gas, the appellant has been diligent in 
their pursuit.  The appellant communicated with and received 
a response from the sources of such information identified in 
the VA Adjudication Procedure Manual, M21-1, Part III,  5.18 
(Apr. 30, 1999), including those agencies from which VA has 
derived its information on participants in full body exposure 
to mustard gas.

Additionally, the appellant has requested and obtained 
statements and reports from numerous other government 
agencies.  VA knows no other potential sources of 
information.  VA's duty to assist does not require that VA 
repeat development the appellant had done completely and 
competently.

The appellant's April 1998 letter to DMDC providing certain 
names and addresses does not trigger the duty to assist.  The 
appellant reported locating men who were "with him" at Fort 
Belvoir, but he did not say they participated in or knew of 
his exposure to mustard gas or of mustard gas activities at 
Fort Belvoir.  In contrast, he identified others who he did 
allege were participants; one is deceased, the other 
submitted a statement.  Whereas he distinguished those who 
could corroborate his mustard gas exposure from the others, 
statements from persons not said to be able to affirm the 
appellant's mustard gas exposure or mustard gas activities at 
Fort Belvoir are not pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Moreover, VA in February 1995, and other agencies 
subsequently have informed the appellant to produce 
statements from any persons familiar with the facts he has 
alleged.  Thus, VA has discharged its duty to inform the 
appellant to submit statement from such persons as he 
believes will corroborate his allegations.  38 U.S.C.A. 
§ 5103(a) (West 1991).

The February 1999 report that investigation is ongoing for 
the purpose of a final report by the Assistant Secretary, 
read in context, refers to efforts to confirm participation 
in the standard occupational training (i.e., tear gas and 
chlorine gas), of which there also is no record.  
Confirmation of participation in tear gas or chlorine gas 
training is not material to the appellant's claim, and facts 
pertinent to proof of such participation are not evidence 
pertinent to his claim.  Again, the duty to assist runs only 
to development of facts pertinent to a claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Moreover, the duty to assist is not 
intended to compel VA to duplicate diligent and competently 
executed efforts by a claimant on his own behalf.  VA has 
discharged its duty to assist an this claim.  Id.

3.  Merits

In evaluating the merits of the claim, neither the 
credibility assumed to determine if a claim is well grounded 
nor the probative value of any evidence is assumed.  
Robinette, 8 Vet. App. at 76.  The evidence in this case for 
the appellant's claim is his testimony, the lay statement of 
another alleged participant in mustard gas testing, and the 
statements of his family to the effect that he has long had 
breathing problems.

The evidence against the appellant's claim is the consistent 
reports of no full body mustard gas activities at Great Lakes 
while he was there, and that no full body mustard gas 
activities were conducted at any of the Army bases at which 
the appellant was stationed.  Consistent with and bolstering 
these reports is the utter dearth of any corroborating 
military record.  The lack of corroboration extends not only 
to the unavailability of direct corroboration of the 
appellant's participation in mustard gas activities, but to 
the several reports, most recently by the MHPP that his 
reports are consistent with standard tear or chorine gas 
training.

The appellant's allegation of participating in mustard gas 
activities at every place he was stationed is not credible.  
It defies credibility that he volunteered repeatedly for 
activity that purportedly caused such physical distress as he 
has reported it caused.  The official reports that such 
activities were not conducted where and when the appellant 
has reported are far more credible.

The appellant's reports of breathing problems as immediate 
aftermath of exposure and continuously thereafter are not 
credible.  First, they are inconsistent with his October 1945 
and November and December 1946 claims.  Those claims show his 
readiness to seek compensation for current disabilities, and 
the failure to make a claim for now alleged constant 
breathing problems is inconsistent with his demonstrated 
propensity to seek compensation for what ailed him at the 
time.  The two statement on VA examinations that certified a 
complete report of current physical complaints further 
diminish the credibility of his assertion of continuous 
breathing problems since service.  Additionally, the lack of 
any medical evidence of breathing problems before the 
September 1997 x-ray confirmation of COPD is inconsistent 
with the allegation of persistent breathing problems.

The Board finds the credibility of the official reports and 
their probative weight far greater than the testimony of the 
appellant.  The official reports that there was no mustard 
gas or Lewisite testing or experimentation at Great Lakes 
until well after he left there, and none ever at any of his 
Army duty stations, is very strong evidence against his 
claim.  The statement of the person purportedly also exposed 
at Fort Belvoir cannot overcome the official reports, and 
even if taken as counterbalancing the reports as to the fact 
of testing at Fort Belvoir, it is of little probative value 
because it does not corroborate the appellant's mustard gas 
exposure.  The statements of his family are essentially 
inapposite, because even if true that he had breathing 
problems since service, they do not and cannot corroborate 
exposure to mustard gas as the cause.

In sum, the clear preponderance of the evidence is against 
granting service connection for COPD due to full body 
exposure to mustard gas or Lewisite.  38 U.S.C.A. § 5107(b) 
(West 1991).

C.  New and Material Evidence to Reopen a Claim for Bilateral 
Shoulder Injuries

The Board construes the rating decisions of March 1946 to 
June 1947 as having denied service connections for the 
shoulders bilaterally.

When the RO denied the appellant's claim for service 
connection for shoulder pain in June 1947, and the appellant 
did not appeal within one year of the date of the letter 
notifying him of the denial, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.160(d) 
(1999).  To reopen the claim, new and material evidence must 
be presented or secured.  38 U.S.C.A. § 5108 (West 1991).  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1947 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since June 1947 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Once a claim is reopened, it will be determined whether it is 
well grounded, and if so, once the duty to assist has been 
satisfied, it will be decided on its merits.  Winters v. 
West, 12 Vet. App. 203 (1999).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after a decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (1999).  That is 
what happened in April and June 1947, at which times, the 
record shows, additional service medical records were 
received.  Significantly, the initial denial in March 1946 
was because the claimed shoulder pains were not shown by 
evidence of record.  In April 1947, after receipt of the 
clinical records from Fort Meade and from the period of 
service in the Navy, the claim was readjudicated and denied 
because, the May 1947 notice letter stated, the evidence did 
not show treatment of the shoulders in service.

There are no other service medical records pertaining to the 
appellant's shoulder or shoulders.  Consequently, the service 
records received after the latter April 1947 rating decision 
cannot be new and material and do not invoke section 3.156(c) 
requiring readjudication on such a basis.

The appellant's testimony of a beating in December 1943 and 
his family members' lay statements that each of them had 
known the appellant to have shoulder problems is new 
evidence.  38 C.F.R. § 3.156(a) (1999).

The appellant's testimony of a beating is the only evidence 
submitted since June 1947 that "contribute[s] to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability . . . ."  Hodge, 155 
F.3d at 1363.  The appellant's statements in the VA 
outpatient treatment records about sustaining blunt trauma 
are essentially redundant evidence.  Evidence that is simply 
information recorded by a physician without additional 
medical comment is not competent medical evidence, see 
Grottveit v. Brown, 5 Vet. App. 91 (1993), and is not new and 
material evidence satisfying the Grottveit requirement that 
evidence of the etiological relationship between current 
medical findings and a medical condition existing in service 
be competent medical evidence.  Dolan v. Brown, 9 Vet. App. 
358 (1996); Butler v. Brown, 9 Vet. App. 167 (1996).  It is 
not transformed into competent medical evidence because the 
transcriber of the appellant's history happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The appellant's testimony that he hurt his shoulder in the 
service and saw an orthopedist is not new evidence, as the 
Army clinical records that were considered in a prior rating 
decision noted his assertion of having hurt his shoulder in 
service.  To the extent the testimony proffers evidence of 
the cause or fact of a shoulder injury in service, it is 
cumulative of the evidence previously of record.

Assuming the fact of the beating and the testimony of 
shoulder pain since then is true, the testimony is not so 
significant by itself or together with the evidence 
previously assembled that fairness requires reopening the 
claim.  The evidence previously of record is contradictory.  
It comprises the appellant's statement contemporaneous with 
service that he injured his shoulder during basic training, 
at which time he made no mention of a beating.  In the 
context of the entire record, such new contradictory evidence 
is not so significant as to warrant reopening the claim.  
38 C.F.R. § 3.156(a).

The appellant's testimony that the Army orthopedist fit him 
with a shoulder brace and that the reason for his discharge 
was because an officer saw him with the brace is not entitled 
to the presumption of credibility.  The official record 
patently contradicts it.  See Samuels v. West, 11 Vet. App. 
433, 435 (1998) (credibility of testimony not assumed for 
purpose of determining if claim is well grounded where 
testimony is clearly shown false by official records).  
First, the clinical record from Fort Meade makes obvious that 
the appellant saw the orthopedist because his shoulder brace 
was not Army issue.  The records pertaining to his CDD, and 
the CDD itself, shows his disability discharge was because of 
peripheral vascular disease, and his shoulders had nothing to 
do with it.  Whereas the Board is not bound to accept as true 
the testimony that an Army orthopedist fit the appellant for 
a brace, or that his disability discharge was in any way 
related to his shoulders, the testimony is not so significant 
as to require that the claim be reopened.  38 C.F.R. 
§ 3.156(a) (1999).

The statements by the appellant's family members do not 
contribute to a more complete picture of the circumstances 
surrounding the incurrence of an injury in service.  None of 
the writers stated he or she was present for the beating.  
None of his family members are competent medical 
practitioners.  If the intent of the statements was to imply 
a relationship between a beating in service and the current 
condition of the shoulders, such an opinion would require 
medical expertise his family members lack to be new and 
material evidence.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  The appellant has not submitted any medical evidence 
or opinion associating the currently diagnosed condition of 
the right acromioclavicular joint with any incident in 
service.

In sum, new and material evidence has not been presented or 
secured to reopen the claim for service connection for 
residuals of bilateral shoulder injuries.


ORDER

Whereas the appellant has not presented a well-grounded claim 
of entitlement to service connection for degenerative changes 
of the lumbosacral spine, the claim is denied.  Service 
connection for COPD (claimed as breathing problems) is 
denied.  Whereas new and material evidence has not been 
presented or secured to reopen a claim of entitlement to 
service connection for bilateral residuals of shoulder 
injury, the claim is denied.



REMAND

The appellant has asserted that his Raynaud's syndrome and 
his service-connected general anxiety disorder have become 
more severe since each was last rated.  The testimony is 
sufficient to well ground the claims.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The record is not complete for rating purposes as to either 
disability.  The appellant submitted VA outpatient records at 
his October 1999 hearing from within the past year that 
reveal additional outpatient records should be obtained.  
Although the appellant testified that his VA psychiatric 
treatment was limited to the dispensing of medication, a May 
1999 outpatient note includes a summary statement about the 
appellant's psychiatric status.  The records of his 
psychiatric treatment should be updated.  The last VA 
outpatient records other than those the appellant submitted 
in 1999 date from September 1997 and earlier.

The appellant testified that he gets ulcers on his toes from 
his service-connected Raynaud's syndrome.  In an incomplete 
outpatient record of October 1999 that he submitted, he 
reported having had such ulcers intermittently for the past 
two years.  The examination part of the record is missing.  
The outpatient records of treatment related to Raynaud's 
syndrome should also be updated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient records 
pertaining to the appellant's Raynaud's 
syndrome and to his generalized anxiety 
disorder from September 1997 to the 
present, and associate them with the 
claims file.

2. Readjudicate the claims for increased 
rating for Raynaud's syndrome and for 
generalized anxiety disorder.  If either 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



